Exhibit 10.1

[g201803121527011572339.jpg]

 

EMPLOYMENT AGREEMENT

This Employment Agreement (“the Agreement”), dated March 8 2018, is between
Krystal Biotech, Inc., a Delaware corporation (the “Company”) and Antony Riley,
(“Employee”) and reflects the company’s and Employee’s desire to establish a
full employment relationship.

1.

Position and Responsibilities

a.Position.  Employee is employed by the Company to render services to the
Company in the position of Chief Financial Officer, reporting to the Chief
Executive Officer of the company beginning March 8, 2018 (“Start
Date”).  Employee shall perform such duties and responsibilities as are normally
related to such position in accordance with the standards of the industry and
any additional duties now or hereafter assigned to Employee by the
Company.  Employee shall abide by the rules, regulations, and practices as
adopted or modified from time to time in the Company’s sole discretion.
Employee’s primary location shall be in Pittsburgh, PA. This employment offer is
contingent upon the completion of a satisfactory background check.

b.Other Activities.  Except upon the prior written consent of the Company,
Employee will not, during the term of this Agreement, (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that might interfere
with Employee’s duties and responsibilities hereunder or create a conflict of
interest with the Company.

c.No Conflict.  Employee represents and warrants that Employee’s execution of
this Agreement, Employee’s employment with the Company, and the performance of
Employee’s proposed duties under this Agreement shall not violate any
obligations Employee may have to any other employer, person or entity, including
any obligations with respect to proprietary or confidential information of any
other person or entity.

2.

Compensation and Benefits

a.Base Salary.  In consideration of the services to be rendered under this
Agreement, the Company shall pay Employee a salary at the rate of ONE HUNDRED
TWENTY THOUSAND DOLLARS ($120,000) per year (“Base Salary”). The Base Salary
shall be paid in accordance with the Company’s regularly established payroll
practice.  Employee’s Base Salary will be reviewed from time to time in
accordance with the

 

 

sf-3750204KBca

--------------------------------------------------------------------------------

 

established procedures of the Company for adjusting salaries for similarly
situated employees and may be adjusted in the sole discretion of the Company.

b.Stock Options. The company shall recommend the Board of Directors that
Employee be provided with an option to purchase 25,000 shares of the Common
Stock of the Company, as adjusted by any stock splits that may occur before the
options are grated. The price per share of any approved options will be the
price to the public at which the Common Stock is offered in the initial public
offering or, if an offering is not completed, at the fair market value of the
shares as determined by the Board of Directors with the advice of a valuation
consultant. Employee’s entitlement to any stock options that may be approved is
conditioned upon Employee’s signing of an appropriate Equity Incentive Agreement
and is subject to its terms and the terms of the Equity Incentive Plan under
which the options are granted, including vesting requirements.

c.Benefits.  Employee shall be eligible to participate in the benefits made
generally available by the Company to similarly-situated employees, in
accordance with the benefit plans established by the Company, and as may be
amended from time to time in the Company’s sole discretion.

d.Expenses.  The Company shall reimburse Employee for reasonable business
expenses incurred in the performance of Employee’s duties hereunder in
accordance with the Company’s expense reimbursement guidelines.

3.

At-Will Employment; Termination By Company

a.At-Will Termination by Company.  The employment of Employee shall be “at-will”
at all times.  The Company may terminate Employee’s employment with the Company
at any time, without any advance notice, for any reason or no reason at all,
notwithstanding anything to the contrary contained in or arising from any
statements, policies or practices of the Company relating to the employment,
discipline or termination of its employees.  Upon and after such termination,
all obligations of the Company under this Agreement shall cease.

4.

AT-WILL EMPLOYMENT; Termination By Employee

a.At-Will Termination by Employee.  Employee may terminate employment with the
Company at any time for any reason or no reason at all, upon thirty days’
advance written notice.  During such notice period Employee shall continue to
diligently perform all of Employee’s duties hereunder.  The Company shall have
the option, in its sole discretion, to make Employee’s termination effective at
any time prior to the end of such notice period as long as the Company pays
Employee all compensation to which Employee is entitled up through the last day
of the thirty-day notice period.  Thereafter all obligations of the Company
shall cease.

 

2

sf-3750204 KBca

--------------------------------------------------------------------------------

 

5.

Termination Obligations

a.Return of Property.  Employee agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Employee incident to Employee’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Employee’s
employment.

b.Resignation and Cooperation.  Following any termination of employment,
Employee shall cooperate with the Company in the winding up of pending work on
behalf of the Company and the orderly transfer of work to other
employees.  Employee shall also cooperate with the Company in the defense of any
action brought by any third party against the Company that relates to Employee’s
employment by the Company.

c.Continuing Obligations.  Employee understands and agrees that Employee’s
obligations under Sections 5 and 6 herein (including Exhibit A) shall survive
the termination of Employee’s employment for any reason and the termination of
this Agreement.

6.

Inventions and Proprietary Information; Prohibition on Third Party Information

a.Proprietary Information Agreement.  Employee agrees to sign and be bound by
the terms of the Company’s Proprietary Information and Inventions Agreement,
which is attached as Exhibit A (“Proprietary Information Agreement”).  

b.Non-Disclosure of Third Party Information.  Employee represents and warrants
and covenants that Employee shall not disclose to the Company, or use, or induce
the Company to use, any proprietary information or trade secrets of others at
any time, including but not limited to any proprietary information or trade
secrets of any former employer, if any; and Employee acknowledges and agrees
that any violation of this provision shall be grounds for Employee’s immediate
termination and could subject Employee to substantial civil liabilities and
criminal penalties.  Employee further specifically and expressly acknowledges
that no officer or other employee or representative of the Company has requested
or instructed Employee to disclose or use any such third party proprietary
information or trade secrets.

c.Noncompetition. In consideration of the Company’s extension to Employee of
full time employment with the Company, the Employee agrees that at no time
during the Employee’s employment with the Company, and for a period of one (1)
year immediately following the termination of such employment (regardless of the
reason for or the party initiating the termination), the Employee will not,
directly or indirectly, on the Employee’s own behalf or on behalf of any third
party, in any capacity (whether as a proprietor, stockholder, partner, officer,
employee, consultant,

 

3

sf-3750204 KBca

--------------------------------------------------------------------------------

 

contractor, or otherwise), work for, be a consultant for, be employed by, or
provide strategic advice to any Competitor, where the services the Employee
would render to the Competitor are similar to those which the Employee performed
for the Company. As used herein, Competitor means any person or entity that (a)
is engaged in the development of products or technologies which may complete
with the products or technologies under development by the Company at the time
of Employee’s termination or within the twelve (12) month period immediately
preceding such termination; and (b) is located within the territory of the
United States. This provision does not apply to (1) the Employees’ passive
ownership of not more than 2% of the outstanding, publicly traded securities of
another company; and (2) work in a capacity that is unrelated to development or
of products or technologies which may compete with those under development by
the Company.

7.

Amendments; Waivers; Remedies

This Agreement may not be amended or waived except by a writing signed by
Employee and by a duly authorized officer of the Company.  Failure to exercise
any right under this Agreement shall not constitute a waiver of such right.  Any
waiver of any breach of this Agreement shall not operate as a waiver of any
subsequent breaches.  All rights or remedies specified for a party herein shall
be cumulative and in addition to all other rights and remedies of the party
hereunder or under applicable law.

8.

Assignment; Binding Effect

a.Assignment.  The performance of Employee is personal hereunder, and Employee
agrees that Employee shall have no right to assign and shall not assign or
purport to assign any rights or obligations under this Agreement.  This
Agreement may be assigned or transferred by the Company, including in connection
with any conversion of the Company into corporate form; and nothing in this
Agreement shall prevent the consolidation, merger or sale of the Company or a
sale of any or all or substantially all of its assets.

b.Binding Effect.  Subject to the foregoing restriction on assignment by
Employee, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Employee.

9.

Notices

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered:  (a)
by hand; (b) by a nationally recognized overnight courier service; or (c) by
United States first class registered or certified mail, return receipt
requested, to the principal address of the

 

4

sf-3750204 KBca

--------------------------------------------------------------------------------

 

other party, as set forth below.  The date of notice shall be deemed to be the
earlier of (i) actual receipt of notice by any permitted means, or (ii) five
business days following dispatch by overnight delivery service or the United
States Mail.  Employee shall be obligated to notify the Company in writing of
any change in Employee’s address.  Notice of change of address shall be
effective only when done in accordance with this paragraph.

Company’s Notice Address:

Krystal Biotech, Inc.

2100 Wharton Street, Suite 701

Pittsburgh, PA 15203

Employee’s Notice Address:

Anthony Riley

 

10.

Severability

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect.  In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

11.

Taxes

All amounts paid under this Agreement (including without limitation Base Salary)
shall be paid less all applicable state and federal tax withholdings and any
other withholdings required by any applicable jurisdiction or authorized by
Employee.

12.

Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

13.

Interpretation

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party.  Sections and section headings contained
in this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement.  Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

 

5

sf-3750204 KBca

--------------------------------------------------------------------------------

 

14.

Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

15.

Authority

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

16.

Entire Agreement

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Employee’s employment by the Company and may not be contradicted by
evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Employee Proprietary
Information and Inventions Agreement attached as Exhibit A and the Company’s
Equity Incentive Plan and Equity Incentive Agreement).  To the extent that the
practices, policies or procedures of the Company, now or in the future, apply to
Employee and are inconsistent with the terms of this Agreement, the provisions
of this Agreement shall control.  Any subsequent change in Employee’s duties,
position, or compensation will not affect the validity or scope of this
Agreement.

17.

Employee Acknowledgement

Employee acknowledges Employee has had the opportunity to consult legal counsel
concerning this agreement, that Employee has read and understands the agreement,
that Employee is fully aware of its legal effect, and that Employee has entered
into it freely based on Employee’s own judgment and not on any representations
or promises other than those contained in this agreement.

 

6

sf-3750204 KBca

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have duly executed this Agreement as of the date
first written above.

KRYSTAL BIOTECH, INC.

Antony Riley:

By:/s/ Krish Krishnan

/s / Antony Riley

 

 

Title:  CEO

 

 

 

7

sf-3750204 KBca